DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    69
    948
    media_image1.png
    Greyscale

Status of the Claims
Claims 1 – 15 are pending in the instant application.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 5, directed towards the compound of chemical structure I, classified in C07C233/83.
II. Claims 6 – 7, directed towards a conjugate comprising the compound of claim 1 covalently linked to a targeting molecule, classified in A61K47/50.
III. Claims 8 – 11 and 14 – 15, directed towards the method of treating a condition associated with abnormal cell function related to endoplasmic reticulum (ER) stress, comprising administering to a subject in need of such therapy an effective amount of a compound of chemical structure I, classified in A61P3/10.
IV: Claims 12 – 13, directed towards the method of claim 8, wherein the compound is covalently linked to a targeting molecule forming a conjugate, classified in A61P3/10.
	The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a 
Inventions I and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the publication by Imramovsky et al., Euro. Journ. Med. Chem. 68 (2013), pp. 253-259 (Imramovsky) teaches (see, page 256, Table 1) that the compound 6a as claimed in Invention I can be used in a materially different process to induce apoptosis in cancer cell lines in vitro. The compound 6a is presented below:

    PNG
    media_image2.png
    282
    569
    media_image2.png
    Greyscale

Inventions I and IV are directed to related product and process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the compounds of chemical structure I (classified in C07C233/83) as claimed in Invention I can be used to modulate a target site; whereas, the method of treating a condition associated with abnormal cell function related to endoplasmic reticulum (ER) stress (classified in A61P3/10) as claimed in Invention IV requires said compounds covalently linked to a targeting molecule forming a conjugate. Thus, the inventions as claimed have materially different designs and modes of operation. Furthermore, the inventions are classified in different CPC class/subclasses, do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Therefore, the burden of search and consideration of the Inventions I and IV is undue.
Inventions II and III are directed to related product and process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the conjugate comprising the compound of claim 1 covalently linked to a targeting molecule (classified in A61K47/50) as claimed in Invention II can be used to modulate more than one target site/ molecule; whereas, the method of treating a .
Inventions II and IV are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Imramovsky also teaches (see, page 254, left column, paragraph 2) that the compound 6a can be used as starting materials for several other target molecules (conjugates). Said conjugates are used in a materially different process to induce apoptosis in cancer cell lines in vitro.
Inventions III and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the method of treating a condition associated with abnormal cell function related to endoplasmic reticulum (ER) stress (classified in A61P3/10) as claimed in Invention 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	Invention I, classified under CPC class C07C233/83, would require completely different scope of search and examination than the scope of Invention II, classified under CPC class A61P3/10. Search for any one of the inventions would not overlap or encompass the scope of the other invention. For example, search for the compounds of chemical structure I would not encompass the scope of the method of treating a condition associated with abnormal cell function related to endoplasmic reticulum (ER) stress, comprising administering a compound of chemical structure I; wherein the condition is Type 1 diabetes or Type 2 diabetes. Therefore, the examination for both of the inventions would be burdensome.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species
This application contains claims directed to the following patentably distinct species: compounds of chemical structure I. The species are independent or distinct because these species are not obvious variants of each other based on the current record and would require different scope of search and examination.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 – 7 are considered generic.
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
1 – R10 are each hydrogen; and n is 0 would require completely different scope of search and examination than a compound, wherein R, R1 – R6 and R9 – R10 are each hydrogen; R7 and R8 are each piperonyl; and n is 3. Therefore, examination of the complete scope of the compounds of Formula (I) would be burdensome.
If Invention I is elected, Applicant is requested to elect a single compound of chemical structure I and identify each of the variables (R, R1 – R10 and n) that read upon the single compound.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to the Applicant’s representative, Michael Smith, on February 2, 2021 to request an oral election to the above restriction and election of species requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Claims 1 – 15 are restricted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sagar Patel/Examiner, Art Unit 1626                     

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626